Citation Nr: 1342268	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  13-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to service connection for vision loss in the left eye due to injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to May 1958.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a June 2013 rating decision, the RO increased the evaluation for bilateral hearing loss to 20 percent, effective from July 27, 2010, which was the date of the current claim for an increased evaluation.  While the Veteran has been granted a rating increase during the pendency of his appeal, this evaluation does not represent the highest possible benefit, and therefore, the issue remains in appellate status, as recharacterized above.  AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Virtual VA and VBMS electronic claims files reveals additional evidence of the Veteran's ongoing VA treatment (Virtual VA).  However, the RO's June 2013 statement of the case reflects consideration of these records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regard to the claim for an increased evaluation for bilateral hearing loss, the Board notes that the Veteran underwent several audiological evaluations as part of his VA treatment during the appeal period.  On review, while there are notations of this testing in the VA treatment records, the complete audiogram results are not of record.  In addition, an April 2013 VA treatment record shows that the audiogram from that day was stored in the Vista Imaging System.  The RO/AMC should obtain these VA records prior to adjudication of the claim.

In regard to the claim for service connection for a left eye disorder, the Veteran was afforded a VA eye examination in April 2011 and diagnosed with glaucoma, left eye corneal transplant for corneal opacity, and cataract surgery.  There was no current evidence of diabetic retinopathy.  The examiner also observed that there were differing diagnoses of left eye disorders of record prior to the corneal transplant.  The examiner determined that the Veteran's vision loss in both eyes was related to his corneal opacification, noting that the exact etiology of such could not be determined without resorting to mere speculation due to the multiple different diagnoses provided in the treatment records and a lack of access to service treatment records.  The examiner further indicated that the Veteran had ocular comorbidities that left him with significant visual loss, but stated that the determination of the exact etiology of the corneal issues was impossible, as none of the treating doctors of record provided a definitive diagnosis.

In a May 2011 clarifying opinion, the VA examiner reviewed the service treatment records and determined that the Veteran's in-service chemical conjunctivitis did not cause his corneal cloudiness because the cloudiness was present prior to the chemical conjunctivitis.  The examiner also determined that the Veteran's amblyopia of developmental origin was related to his corneal cloudiness and astigmatism.

On review, while the VA examiner addressed some of the pertinent medical issues, the left eye findings are somewhat unclear, and the examiner did not discuss the related medical issues with regard to the identified congenital or developmental defects.  Thus, the Board finds that a clarifying VA medical opinion is needed to have sufficient medical evidence to decide the Veteran's left eye claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 38 U.S.C.A. § 5103A(d).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should obtain any outstanding audiogram reports noted in the pertinent VA treatment records and associate these records with the claims file.  In particular, the audiogram results from May 2010, August 2010, March 2012, and April 2013 should be obtained from the Vista Imaging System or other appropriate records database.

2.  The RO/AMC should refer the Veteran's claims file to the May 2011 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left eye disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the April 2011 VA eye examination and May 2011 opinion.

It should be noted that, during the January 1955 entrance examination, a slight corneal cloudiness of the left eye was noted.  A January 1955 eye consultation shows a diagnosis of left eye amblyopia ex anopsia and astigmatism; it was noted that the Veteran's ocular defect existed prior to service.

In addition, a July 1957 eye examination during service shows that there was old interstitial keratitis which was inactive, and the Veteran was treated for chemical conjunctivitis of both eyes in December 1957. 

The Veteran contends that his in-service eye injury caused his current left eye vision loss.  He has a long history of post-service eye treatment with related surgical procedures.  See, e.g., May 2002 VA operation report (left eye cataract and corneal transplant); VA treatment records in Vols. 3 and 4 of claims file and in Virtual VA.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left eye disorders.  For each left eye disorder, the examiner should provide an opinion as outlined below.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(1)  For any left eye congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

(2)  For any left eye congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(3)  For any left eye disorder that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's military service, including his symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

